UNITED STATES COURT OF APPEALS

                           FOR THE FIFTH CIRCUIT



                                    No. 01-40349



LUTHER OTIS FOSTER, III,
                                                            Plaintiff - Appellant,

                                        versus

UNIDENTIFIED PARTY, John Doe #1, Warden;
UNIDENTIFIED PARTY, John Doe # 2,
                                                            Defendants - Appellees.



                    Appeal from the United States District Court
                    for the Eastern District of Texas, Beaumont
                              USDC No. 1:01-CV-44

                                    April 1, 2002


Before POLITZ, HIGGINBOTHAM, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Luther Otis Foster, III, a federal prisoner who is a pro se litigant proceeding in

forma pauperis, brought an action under Bivens v. Six Unknown Named Agents

      *
        Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth
in 5th Cir. R. 47.5.4.
of Federal Bureau of Narcotics,1 alleging that defendants negligently subjected him to

second-hand smoke by failing to enforce a no-smoking policy. The district court

dismissed the complaint as barred under 28 U.S.C. § 1915(g). Three prior actions by

Foster had been dismissed as frivolous or for failing to state a claim. Therefore, under

§ 1915(g), proceeding in forma pauperis, Foster was required to show he was “under

imminent danger of serious physical injury.” The district court found that Foster did

not make such a showing and dismissed the complaint.

       Whether Foster’s complaint states a claim that he is “under imminent danger of

serious physical injury,” is a conclusion of law which we review de novo.

       We find neither error nor abuse of discretion in the district court’s determination

that Foster failed to demonstrate in his petition that he is in “imminent danger of serious

physical injury.” Therefore, dismissal under § 1915(g) was proper.

       AFFIRMED.




       1
           403 U.S. 388 (1971).

                                            2